Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20180109812 A1-Tsai et al (Hereinafter referred to as “Tsai”, in view of US 20170006309 A1-Liu et al (Hereinafter referred to as “Liu”) does not disclose, with respect to claim 1, performs a second partitioning on the second block by parsing second splitting information indicative of a second partition mode and using the second partition mode to split the second block into a plurality of coding units (CUs), wherein the second partition mode_(1) prohibits a quad tree splitting of the second block in response to that the second block is located adjacent to the edge of the picture and that the dimensions of the second block satisfy the second condition, and (II) allows the quad tree splitting of the second block in response to that the second block is not located adjacent to the edge of the picture; and decodes the plurality of CUs.as claimed.  Rather, Tsai discloses  an image decoder (Fig 1, element 108) comprising: Circuitry ([0109], circuitry); and a memory coupled to the circuitry ([0030], memory with processor); wherein the circuitry, in operation: performs a first partitioning including using a first partition mode, without parsing first splitting information indicative of the first partition mode, to split a first block into a plurality of second blocks, wherein the first block is one of a plurality of first blocks split from a picture (according to instant applicant’s publication, [0217], the first partition means that a block splitting process performed without the use of splitting information that is added into a bitstream. For example, the first partitioning may be, a partitioning process performed using a  Similarly, Liu discloses performing a second partitioning on a second block([0100], wherein each CTU is split into coding units or CU) by parsing second splitting information indicative of a second partition mode ([0101], wherein each quad tree structure may provide a syntax. I.e. a node in the quad tree may include a split flag indicating splits. The syntax elements may be defined mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487